Citation Nr: 1538136	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  03-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to service-connection for seizure disorder.

2. Whether new and material evidence has been submitted to reopen the claim for entitlement to service-connection for chronic sleep disorder.

3. Whether new and material evidence has been submitted to reopen the claim for entitlement to service-connection for hearing loss.

4. Whether new and material evidence has been submitted to reopen the claim for entitlement to service-connection for tinnitus.

5. Whether new and material evidence has been submitted to reopen the claim for entitlement to service-connection for chronic pain due to burns.

6. Whether new and material evidence has been submitted to reopen the claim for entitlement to service-connection for depressive neurosis.

7. Entitlement to an increased rating for residuals of second- and third-degree burn scars of the face and neck, currently evaluated as 80 percent disabling.

8. Entitlement to an increased rating for residuals of second- and third-degree burn scars of the left upper extremity, with contracture and loss of extension of the left elbow, currently evaluated as 40 percent disabling.

9. Entitlement to an increased rating for residuals of second-degree burn scars of the right upper extremity, currently evaluated as 10 percent disabling.

10. Entitlement to an increased rating for residuals of second- and third-degree burn scars of the back and posterior trunk, currently evaluated as 10 percent disabling.

11. Entitlement to an increased rating for second- degree burn scars of the central buttocks, currently evaluated as 10 percent disabling.

12. Entitlement to an increased rating for residuals of scars from skin graft donor sites in the thighs, chest, abdomen, with keloid, currently evaluated as 10 percent disabling.

13. Entitlement to a compensable rating for residuals of second-degree burn scars of the left buttocks.

14. Entitlement to an increased rating for severe loss of mobility of the left upper extremity to include the shoulder, elbow, use of hands, and dexterity associated with second- and third-degree burn scars of the left upper extremity, with contracture and loss of extension of the left elbow, currently evaluated as 70 percent disabling.

15. Entitlement to an increased rating for keloid formation on the neck and loss of mobility of the cervical spine associated with residuals of second- and third-degree burn scars of the face and neck, currently evaluated as 10 percent disabling.

16. Entitlement to an increased rating for lagophthalmos secondary to severe scarring in each eye associated with residuals of second- and third-degree burn scars of the face and neck, currently evaluated as 20 percent disabling.

17. Entitlement to an effective date earlier than May 29, 2002, for the grant of service connection for severe loss of mobility of the left upper extremity disability.

18. Entitlement to an effective date earlier than May 29, 2002, for the grant of service connection for PTSD.

19. Entitlement to an effective date earlier than May 29, 2002, for the grant of service connection for lagophthalmus.

20. Entitlement to an effective date earlier than May 29, 2002, for the grant of service connection for keloid formation  on the neck and loss of mobility of the cervical spine.

21. Entitlement to special monthly compensation based on aid and attendance (A&A) and/or housebound status.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1980.  . He sustained severe burns during service, in an October 1979 fire.  By way of history, the Board notes that service connection was initially granted for second and third degree burn scars in a March 1981 RO decision.  In May 2002, the Veteran's claims of entitlement to increased disability ratings were received, and by September 2002 rating decision his claims were denied.  Accordingly, this matter comes before the Board of Veterans' Appeals  (Board) on appeal from the September 2002 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied his claims for increased ratings.  

This matter was initially remanded by the Board to the AOJ (agency of original jurisdiction) in December 2004 in order to schedule the Veteran for a Travel Board hearing.  In March 2005, the Veteran testified at a Travel Board hearing at the RO, before an Acting Veterans Law Judge.  Thereafter, in September 2005, the Board again remanded this matter for further development.  

This matter further comes before the Board from a March 2010 rating decision in which the RO denied earlier effective dates for the grants of service connection of sever loss of mobility of the left upper extremity, PTSD, lagophthalmus, and keloid formation on the neck and loss of mobility of the cervical spine; denied entitlement to special monthly compensation for based on A&A and/or housebound status; and, after finding that new and material evidence had been submitted to reopen the claims for service connection for a seizure disorder, chronic sleep disorder, hearing loss, tinnitus, chronic pain, and depressive neurosis, denied these service connection claims on the merits.  In April 2012, the Board remanded this matter for further evidentiary development. 

In February 2015, the Board again remanded this matter in order to schedule the Veteran for another Travel Board hearing at the RO.  It was noted that the Acting Veterans Law Judge who conducted the hearing in March 2005 was no longer employed at the Board, and the Veteran was given the opportunity to request another Board hearing.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In August 2014, the Veteran's representative relayed that the Veteran wished to testify before the Board at another Travel Board hearing.  Thus, in February 2015, the Board remanded this matter to schedule the Veteran for the requested Travel Board hearing.  That hearing was not held, however, and there is no indication the Veteran has withdrawn his request for a hearing.  Thus, there has not been substantial compliance with the remand directives of February 2015.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that in June 2015, the Veteran resubmitted a copy of a document titled "Motion of appellant to have original claim for service connected disability reopened by virtue of 38 C.F.R. § 3.400(q)(2)", originally dated in March 2005. Further, in June 2015, the Veteran resubmitted a copy of a document titled "Motion of appellant to have original claim for service connected disability reopened by virtue of 38 C.F.R. § 3.156(c), (formerly 38 C.F.R. 3.400(q)(2)", originally dated in May 2009.  It appears that the Veteran's contentions in these motions have been considered as new and material evidence claims, which are currently before the Board.  In the May 2009 motion, however, the Veteran also requested he be granted to "an award of 100% tota1 and permanent benefits effective May 22, 1980".  As the issue of entitlement to a permanent and total disability rating has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran has yet to be scheduled for the requested Travel Board hearing.  The Board notes that the Veteran has requested a Travel Board hearing with respect to all of the issues currently on appeal, as specified in August 2014, by his representative who relayed that the Veteran wished to testify before the Board at another Travel Board hearing (with regard to the claims for increased ratings), and, in addition, with respect to the earlier effective date, new and material evidence, and special monthly compensation issues, as specified in the substantive appeal (VA Form 9) submitted in February 2012.  As no such hearing has yet to be scheduled, and there is no indication that the Veteran has withdrawn his hearing requests, the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

